In re Watkins, Lenny James; —Plaintiffs); applying for writ of mandamus and supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW89 2006; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 2-77-294.
The relator represents that the district court has failed to act timely on a motion for guilty plea transcript he claims to have filed on or about September 30, 1989. If *45relator’s representation is correct, the district court is ordered to consider and act on the motion.